Dewey, J.
Indictment for a riot. The defendants, on joint trial, were found guilty as charged in the indictment, and separately fined by the jury. Judgment for the state according to the verdict.
The prosecuting attorney moved the Court to tax a separate docket-fee against each defendant. The Court overruled the motion, and directed but one docket-fee to be taxed against all the defendants..
In this we think the Court erred. The statute respecting crimes and punishments, R. 0.1831,p. 187, directs that each defendant found guilty of a riot shall be separately fined, &c.
The judgment of course must be several, though the sentences against several defendants, tried together, may ponstitute but one entry on the record. Each defendant is liable only for his own fine; were the judgment joint, each would be responsible for the fines of all the defendants.
The statute regulating fees, R. C. 1831, p. 252, gives to the prosecuting attorney a fee of five dollars “for every conviction upon an indictment or presentment on plea of not guilty.” Enough has been said, we think, to show that on an indictment for a riot, there must be as many convictions as there are defendants found guilty, fined, and sentenced, and that the prosecuting attorney is entitled to a fee against each.

Per Curiam.

The judgment respecting the docket-fee is reversed with costs. Cause remanded, &c.